DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Examiner notes that claim 9 depends from claim 2 while intervening claims 4-8 do not depend from claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-16, 18-23, 27, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (hereinafter Wang – US Doc. No. 20140218333).
Regarding claim 1, Wang discloses an electronic device, comprising: a processor (Figure 4, element 410); and a touch circuit configured to output, to the processor, information associated with a touch to at least one surface of the electronic device (400), wherein the touch circuit is configured to: generate first raw data including a first value associated with capacitance for each of a plurality of channels of the touch circuit (Figures 6A and 6B, step 602), generate a first baseline based on the first raw data (604), identify whether the first raw data meets a designated condition (608), and identify whether to reset the first baseline based on whether the designated condition is met (618).
Regarding claim 2, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the designated condition includes a case in which a difference between data corresponding to a first channel and a second channel adjacent to each other among the first raw data exceeds a threshold (Figure 6A, step 610).
Regarding claim 3, Wang discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the touch circuit includes a plurality of transmission channels arranged in a first direction and a plurality of reception channels arranged in a second direction orthogonal to the first direction (as shown in Figure 1), and wherein the touch circuit is configured to, as at least part of generating the first raw data, obtain a second value associated with capacitance of a first transmission channel among the plurality of transmission channels, from each of the plurality of reception channels, and generate the first raw data based on the second value associated with the capacitance obtained from each of the plurality of reception channels (Figure 6A, steps 602-606).
Regarding claim 4, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the touch circuit is configured to generate second raw data including a third value associated with the capacitance for each of the plurality of channels after generating the first baseline and generate signal data based on the first baseline and the second raw data (Figures 6A & 6B – note that the raw data is acquired and the baseline is generated and updated based on the raw data from the plurality of channels).
Regarding claim 5, Wang discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the touch circuit is configured to output, to the processor, the information associated with the touch to the at least one surface of the electronic device based on the signal data in response the first baseline not being reset (Figure 6B, steps 614 and 616).
Regarding claim 6, Wang discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the touch circuit is configured to discard the signal data in response the first baseline being reset (Figure 6A & 6B, step 608 – note the left hand arrow which leads to step 618 when all of the signals are below the threshold they are not used [read: discarded] except in baseline reset calculations).
Regarding claim 9, Wang discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the touch circuit is configured to correct data corresponding to each of the first channel and the second channel using at least part of the first raw data other than the data corresponding to each of the first channel and the second channel in response to the difference between the data corresponding to the first channel and the data corresponding to the second channel exceeding a threshold (Figure 6A, steps 610 and 612).
Regarding claim 10, Wang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the touch circuit is configured to, as at least part of identifying whether the first raw data meets the designated condition, identify whether a designated event occurs and identify whether the first raw data meets the designated condition based on whether the designated event has occurred (see paragraph 0028).
Regarding claim 11, Wang discloses all of the limitations of claim 10 as discussed in the claim 10 rejection above and further that the designated event includes a display mode switch, detection of connection of an external device, detection of a user's gripping, and/or detection of RF noise (see paragraph 0028 – the even includes a user’s touch [read: user’s gripping]).
Method claims 12, 13, 14, 15, and 16 are drawn to the method of using the corresponding apparatus claimed in claims 1, 2, 3, 4, and 5/6 (respectively).  Therefore method claims 12, 13, 14, 15, and 16 correspond to apparatus claims 1, 2, 3, 4, and 5/6 (respectively) and are rejected for the same reasons of anticipation as discussed above.
Regarding claim 18, Wang discloses an electronic device, comprising: a processor (Figure 4, element 410); and a touch circuit configured to output, to the processor, information associated with a touch to at least one surface of the electronic device (400), wherein the touch circuit is configured to generate first raw data including a value associated with a capacitance for each of a plurality of channels of the touch circuit at a first time, generate a baseline based on the first raw data, generate second raw data including the value associated with the capacitance for each of the plurality of channels of the touch circuit at a second time (as shown in Figures 6A & 6B), process, in a first scheme, data corresponding to each of a first channel and a second channel among the second raw data, based on a difference between data respectively corresponding to the first channel and the second channel adjacent to each other among the first raw data being not more than a threshold (step 608 – note the left arrow leading to (A) wherein all of the data is lower than a threshold), and process, in a second scheme, the data corresponding to each of the first channel and the second channel among the second raw data, based on the difference between data respectively corresponding to the first channel and the second channel adjacent to each other among the first raw data exceeding the threshold (step 608 – note arrow going down).
Regarding claim 19, Wang discloses all of the limitations of claim 18 as discussed in the claim 18 rejection above and further that the touch circuit is configured to, as at least part of processing in the first scheme, generate signal data corresponding to each of the first channel and the second channel based on the data corresponding to each of the first channel and the second channel and the baseline (Figure 6B, steps 604 and 618 – note that the channel and baseline data is generated and used to update the baseline).
Regarding claim 20, Wang discloses all of the limitations of claim 18 as discussed in the claim 18 rejection above and further that the touch circuit is configured to, as at least part of processing in the second scheme, correct the baseline and generate signal data corresponding to each of the first channel and the second channel based on the data corresponding to each of the first channel and the second channel and the corrected baseline (Figure 6B, elements 610 and 612).
Regarding claim 21, Wang discloses an electronic device, comprising: a processor (Figure 4, element 410); and a touch circuit configured to output, to the processor, information associated with a touch to at least one surface of the electronic device (400), wherein the touch circuit includes a plurality of transmission channels corresponding to a plurality of transmission electrodes arranged in a first direction and a plurality of reception channels corresponding to a plurality of reception electrodes arranged in a second direction orthogonal to the first direction (as shown in Figure 1), and wherein the touch circuit is configured to: generate signal data based on values associated with capacitances of nodes where the plurality of transmission electrodes cross the plurality of reception electrodes, the signal data including data corresponding to each of the nodes (Figures 6A and 6B, step 602), identify whether the signal data meets a designated condition (608), discard the signal data in response to the signal data meeting the designated condition (Figure 6A & 6B, step 608 – note the left hand arrow which leads to step 618 when all of the signals are below the threshold they are not used [read: discarded] except in baseline reset calculations), and output, to the processor, the information associated with the touch to the at least one surface of the electronic device based on the signal data in response to the signal data failing to meet the designated condition (610-616).
Regarding claim 22, Wang discloses all of the limitations of claim 21 as discussed in the claim 21 rejection above and further that the designated condition includes a case in which at least part of the signal data is smaller than a negative first threshold (Figure 6A & 6B, step 608 – note the left hand arrow).
Regarding claim 23, Wang discloses all of the limitations of claim 22 as discussed in the claim 22 rejection above and further that the touch circuit is configured to, as part of discarding the signal data, discard the signal data of an area including a node having a value smaller than the negative first threshold (Figure 6A & 6B, step 608 – note the left hand arrow which leads to step 618 when all of the signals are below the threshold they are not used [read: discarded] except in baseline reset calculations).
Regarding claim 27, Wang discloses an electronic device, comprising: a processor (Figure 4, element 410); and a touch circuit configured to output, to the processor, information associated with a touch to at least one surface of the electronic device (400), wherein the touch circuit is configured to: obtain first raw data including a first value associated with capacitance for each of a plurality of channels of the touch circuit (Figures 6A & 6B, step 602), obtain signal data based on the first raw data and a current first baseline (604), and identify whether to reset the first baseline based on whether the signal data meets a designated condition (608).
Regarding claim 32, Wang discloses all of the limitations of claim 27 as discussed in the claim 27 rejection above and further at least one sensor, wherein the processor is configured to: obtain the information associated with the touch to the at least one surface of the electronic device based on the signal data from the touch circuit, obtain sensing information from the at least one sensor, and determine whether to discard the information associated with the touch received from the touch circuit based on the information associated with the touch received from the touch circuit and the sensing information obtained from the at least one sensor (Figure 4, element 400; Figure 6A & 6B – note that the touch circuit also contains touch sensors absent any further defining features of the recited ‘sensor’, the touch sensor discloses this limitation).

Allowable Subject Matter
Claims 7, 8, 17, 24-26, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694